Exhibit 10.35

 

[g12142kk01i001.gif]

CITGO Petroleum Corporation

 

 

MARKETER FRANCHISE AGREEMENT

 

Between CITGO Petroleum Corporation and  JEI DISTRIBUTING a LIMITED LIABILITY
COMPANY

 

NOTICE

 

As a Franchised Marketer, under this agreement you will be entitled to the
protections of the Petroleum Marketing Practices Act, a federal law which was
enacted on June 19, 1978.  Title I of this law is intended to protect you
against any arbitrary or discriminatory termination or non-renewal of your
Franchise.  CITGO Petroleum Corporation, as a Franchisor, is required to provide
you with a summary of title I of the Petroleum Marketing Practices Act whenever
notification of termination or non-renewal of your franchise is given.  However,
CITGO wishes to ensure that you are totally familiar with your rights in this
regard even prior to executing this Franchise Agreement.  Accordingly, on
page 11 through 14 herein we have produced the concise summary of the provisions
of Title I as prepared and published by the secretary of energy in the Federal
Register.  Please review this summary carefully.  You should resolve with your
lawyer or other appropriate parties any questions you might have, prior to
executing this franchise.

 

--------------------------------------------------------------------------------


 

MARKETER FRANCHISE AGREEMENT

 

It is agreed this x 21st day of x December, 2009 between CITGO Petroleum
Corporation, a Delaware corporation, having a place of business at 1293 Eldridge
Parkway, P. O. Box 4689, Houston, TX 77210-4689, hereinafter called “CITGO,” and
JEI DISTRIBUTING, a LIMITED LIABILITY COMPANY, a
x                                     corporation, having a principal office and
place of business at 718 S BUCHANAN ST.  LAFAYETTE, LA  70501  hereinafter
called “MARKETER.”

 

WITNESSETH:

 

WHEREAS, CITGO and Marketer intend by this Agreement to create a “franchise
relationship” within the meaning of the Petroleum Marketing Practices Act; the
parties expressly do not intend by this Agreement to create a “franchise” within
the meaning of any state law relating to franchises; and

 

WHEREAS, CITGO and Marketer desire to provide for Marketer’s purchase from CITGO
of certain petroleum products for resale by Marketer under CITGO’s trademarks to
consumers and retailers in a manner that will serve the interest of the
consuming public and be of benefit to CITGO and Marketer;

 

NOW, THEREFORE, CITGO and Marketer agree as follows:

 

1.             TERM.           This Agreement shall be effective for the term of
five (5) years, beginning the first day of December, 2009, and expiring on the
last day of November, 2014 Unless validly terminated or non renewed as provided
for in the Petroleum Marketing Practices Act, this Agreement shall automatically
renew for successive three (3) year periods.  Marketer shall have the right to
terminate or non-renew this Agreement after the Initial Term by providing CITGO
with ninety (90) days written notice prior to termination.

 

2.             QUANTITIES.           Marketer shall purchase and lift or accept
delivery of quantities of products as set forth below during the respective
monthly periods and CITGO shall sell and deliver the specified quantities of
products during the respective monthly periods. Marketer hereby acknowledges and
agrees that the purchase and ratable lifting of the monthly quantities of
product specified herein by Marketer are reasonable, important and of material
significance to the franchise relationship. Marketer understands and agrees that
any failure by Marketer to purchase a minimum of ninety percent (90%) of the
monthly quantity of gasoline listed below during any month on a ratable basis
shall be a violation of this Agreement. CITGO shall have no obligation at any
time to provide more than the quantities listed below.

 

The monthly quantities of product set forth below are based on the sales of
motor fuels projected by the Marketer at locations that CITGO has approved for
branding with the CITGO trade name and trademark. In the event that CITGO agrees
to brand additional locations, the monthly quantities of products set forth
below shall be increased by the projected sales of motor fuels at the newly
branded locations. Likewise, if any location is debranded, the monthly
quantities of product set forth below shall be decreased by the projected sales
at such formerly branded location. These increases/decreases shall be effective
beginning with the month in which the installation, or removal and return, of
the CITGO sign and equipment is completed, and shall be confirmed by an
Amendment to this Agreement.  It is acknowledged that the purpose of this
paragraph is to allow the parties to adjust the volume requirements resulting
from new brandings and debrandings that may take place from time to time in the
ordinary course of Marketer’s business and does not supercede (i) a branding
commitment for a particular station agreed to by the Marketer in a separate
marketing agreement or program or (ii) other provisions of this Agreement
including

 

2

--------------------------------------------------------------------------------


 

the term of the Agreement. Marketer and CITGO will review the addition or
deletion of branded outlets at least on an annual basis.

 

Marketer agrees that the monthly quantity of gasoline set forth below shall be
purchased and be lifted ratably during the month.

 

CITGO may establish limitations and restrictions, upon Marketer’s purchases of
gasoline that in CITGO’s sole judgment, are necessary or appropriate to enforce
Marketer’s obligations to make ratable purchases.

 

GASOLINE

 

2009

 

2010

 

2011

 

 

 

 

 

 

 

 

 

January

 

 

 

200,000

 

830,000

 

February

 

 

 

400,000

 

840,000

 

March

 

 

 

600,000

 

850,000

 

April

 

 

 

850,000

 

850,000

 

May

 

 

 

850,000

 

850,000

 

June

 

 

 

850,000

 

860,000

 

July

 

 

 

850,000

 

860,000

 

August

 

 

 

850,000

 

860,000

 

September

 

 

 

850,000

 

860,000

 

October

 

 

 

850,000

 

850,000

 

November

 

 

 

840,000

 

850,000

 

December

 

75,000

 

840,000

 

840,000

 

 

 

 

 

 

 

 

 

TOTAL

 

75,000

 

8,830,000

 

10,200,000

 

 

Quantities shall be determined at time and place of loading. All measurements
with regard to deliveries into marine vessel, pipeline or tank car shall be
corrected to 60° F. in accordance with prevailing ASTM procedures. With respect
to all other deliveries under this Agreement, Marketer elects to have quantities
determined by liquid measure Temperature Corrected  method. In any jurisdiction
where applicable law dictates the method of measurement, such method shall be
used.

 

3.             DELIVERY OF PRODUCTS.           Products will be made available
at terminals or other locations selected by CITGO or, upon mutual agreement, may
be delivered to destination by transportation selected by CITGO. Marketer shall
strictly comply with all applicable rules and regulations of terminals and
facilities at which Marketer receives motor fuel from CITGO. Marketer shall
ensure that all trucks, tankers and lines are clean and ready to receive CITGO’s
motor fuel, so that said fuel is not mixed, blended or adulterated with any
other substance or product. CITGO or the terminal operator may refuse to make
delivery into any vehicle which, in the sole judgment of CITGO or the terminal
operator, is unsafe or inadequate. Marketer agrees to provide such proof of
insurance as required by CITGO covering Marketer’s liability for any negligent
or willful acts it commits in connection with the loading, transporting and
delivery of products. Title and risk of loss on all products covered by this
Agreement shall pass to Marketer at the time and place of delivery. Time and
place of delivery shall be when and at the point that products pass connections
between the terminal’s truck rack or pipeline flange and Marketer or its agent’s
receiving connections, transport trucks, tank cars, or vessels.  All demurrage
is Marketer’s responsibility.

 

4.             PRICES.           Marketer shall pay CITGO’s Marketer prices in
effect at time and place of delivery. Such prices will be established by CITGO
on an FOB, terminal basis, or other point of sale basis, including, upon mutual
agreement, on a delivered basis. Marketer shall also pay CITGO amounts
equivalent to any tax, duty or impost now or hereafter imposed by the United
States and or any state and/or municipality, and/or any other governmental
authority on all Temperature Corrected gallons delivered under the terms of this
Agreement.

 

5.             TERMS OF PAYMENT.

 

a.             Marketer agrees to pay CITGO in accordance with such terms as
CITGO’s Credit Department, in its sole discretion may from time to time
prescribe in writing. At the present time, CITGO’s credit

 

3

--------------------------------------------------------------------------------


 

terms are one percent (1%) Electronic Funds Transfer (EFT) ten (10) days. The
failure by Marketer to pay any invoice within the terms then prescribed by
CITGO’s Credit Department may result in the restriction of credit, the denial of
access to the petroleum terminals from which Marketer is authorized to obtain
its supply of petroleum products, the withholding of any rebates, discounts or
benefits from CITGO programs that may otherwise be available to Marketer and
shall constitute grounds for termination and or non-renewal of this Agreement. 
Further, failure to make payment within payment terms authorizes the imposition
of finance charges in an amount equal to the lesser of (i) the maximum amount
allowed by applicable law or (ii) one and one-half percent (1.5%) per month. 
Marketer and its parent company, Jacobs Entertainment, Inc.,agree to provide
CITGO’s Credit Department with a current, audited or certified financial
statement within ninety (90) days after the end of each fiscal year and such
other business related information as may be requested by CITGO’s Credit
Department from time to time.

 

b.             At the time of execution of this Agreement and thereafter upon
CITGO’s request, in order to maintain a credit line, Marketer may be required to
furnish CITGO with letters of credit that may be requested by CITGO.

 

c.             If Marketer fails to comply with the terms and conditions of
payment and credit established by CITGO, of if CITGO has reasonable grounds for
insecurity with respect to Marketer’s performance of any of Marketer’s
obligations  under this Agreement, then, in addition to all other rights and
remedies afforded to CITGO under this Agreement and applicable law, CITGO may
take such action as CITGO deems reasonable.

 

6.             BRANDS AND TRADE NAMES.                Subject to the following,
CITGO hereby grants to Marketer for the term of this Agreement, the right to use
CITGO’s applicable brand names, trademarks and other forms of CITGO’s
identification, in the manner established by CITGO from time to time, in
connection with the resale by Marketer of products acquired under CITGO’s brand
names.

 

a.             CITGO reserves the right to control fully the quality and
branding of products which may, from time to time, be sold and/or distributed
under CITGO’s brands and trade names, including the right to terminate or add to
such products, or to change the name or names of any products. Marketer shall
sell all branded products delivered hereunder under such brand names, trademarks
and trade names of CITGO as may be in use at the time of sale thereof. Marketer
shall not change or alter by any means whatsoever the nature, quality or
appearance of any of the products purchased hereunder. However, if Marketer
elects to sell product(s) not purchased or acquired under this Agreement,
Marketer shall not allow nor permit the use of CITGO’s brand names, trademarks,
trade dress, and all other forms of CITGO identification, in connection with the
resale of such product(s). CITGO’s “brand names and trademarks,’ as used herein,
include CITGO’s logos, brand identification, product and service advertising,
credit cards, product names and service marks. CITGO’s “trade dress” refers to
the manner and style of advertising material, including color graphics and art
work on product labels, point of sale material, buildings, signs, pumps and
other equipment. Any other product(s) shall be clearly identified and labeled in
such language and print at least comparable in size to CITGO’s brand names,
trademarks, trade dress, and other forms of CITGO identification, used on
identical or similar product(s) to make it unmistakably clear that CITGO brand
product(s) are not sold and to preclude any likelihood of confusion, mistake or
deception of the public. As an example, but not by way of limitation, if a
Marketer sells from a product dispenser a fuel which was not purchased or
acquired under this Agreement, the Marketer shall completely obliterate the
CITGO brand names, trademarks, trade dress, and all other forms of CITGO
identification with the following designation in print at least comparable in
size to the largest CITGO identification which is being used on any similar
product dispenser: “NO BRAND, THIS IS NOT A CITGO PRODUCT”. Marketer agrees that
if a customer of the Marketer requests a CITGO product(s) and such product(s) is
not available, the customer of the Marketer will be orally advised by the
Marketer that such CITGO product(s) is not available. Marketer hereby agrees to
defend. indemnify and hold CITGO harmless from any and all claims, damages,
actions or fines (including costs and attorneys’ fees actually incurred) arising
out of Marketer’s purchase, storage or sale of non-CITGO products.

 

4

--------------------------------------------------------------------------------


 

b.             Marketer recognizes that the identification, trademark and brand
names of CITGO are the property of CITGO and that CITGO’s requirements as herein
stated relating to the use of such identification and Marketers advertising (to
include motor vehicles and dispensing equipment) are reasonable and of material
significance to the franchise relationship. Accordingly, it is further agreed
that a failure by the Marketer to comply with the terms and provisions of this
Section 6 shall constitute grounds for termination and/or non-renewal of this
Agreement.

 

c.             All signs, poles and identification items furnished or leased to
Marketer by CITGO, for display at premises through which Marketer supplies
products for resale, shall be erected, installed and maintained in accordance
with CITGO’s specifications, shall remain the property of CITGO and shall be
detached by the Marketer, or by CITGO (at Marketers expense), at CITGO’s option,
from the premises and be safely stored and made available for repossession by
CITGO upon CITGO’s request. Marketer agrees to advise its dealers and/or the
owners and occupants of the retail facilities of CITGO’s ownership of said
signs, poles and identification items and of the right of Marketer or CITGO or
their agents to remove same from the premises at any time. Marketer understands
and agrees that CITGO’s identification items will only be provided for those
premises that fulfill CITGO’s standards and requirements. Therefore, Marketer
shall not make available or erect any such CITGO identification items at any
location that has not been approved in writing by CITGO nor shall Marketer
relocate any CITGO identification items without CITGO’s prior written consent.
Marketer hereby agrees to install all said signs, poles and identification items
in accordance with CITGO’s specifications and to maintain all said equipment in
good repair. Marketer shall bear all responsibility for costs involved in such
maintenance and repair as well as removal. Marketer agrees to purchase insurance
sufficient to cover the repair and/or replacement value of all said signs, poles
and identification items. CITGO retains title and all ownership rights in all
such signs, poles and identification items that bear CITGO’s name, trademarks
and/or trade dress.  Marketer further agrees to indemnify and hold CITGO
harmless from any and all damages and/or claims for damages arising out of the
installation, use, repair, maintenance, or removal of all signs, poles,
equipment and identification items furnished or leased to Marketer by CITGO.

 

d.             Marketer agrees to comply with applicable laws regarding the
filing and payment of applicable local ad valorem taxes regarding all signage,
Branding Material and POS and credit card equipment.

 

e.             The poles, signs and branding material including any installation
costs paid or furnished by CITGO (collectively, the “Branding Material”) that
have been furnished by CITGO for each station shall be amortized over a sixty
(60) month period on a straightline basis.  Should a station be debranded within
the sixty (60) month amortization period, the Marketer shall pay to CITGO the
unamortized portion of the Branding Material as of the date of debranding.  Upon
such payment the ownership of that portion of the Branding Material that does
not contain CITGO’s name and trademarks shall pass to Marketer.  Furthermore,
after the branding material is fully amortized, title to such Branding Material
shall pass to Marketer.  Notwithstanding anything to the contrary, CITGO shall
always retain ownership of sign faces, decals and other identification items
that contain CITGO’s name and trademarks.

 

7.             MINIMUM RETAIL STANDARDS.           Marketer shall operate or
cause to operate retail facilities including all buildings, equipment,
restrooms, and driveways which are owned, operated, supplied, leased, licensed
or franchised by Marketer in a clean, neat, safe, lawful and healthful manner,
and in compliance with CITGO’s image standards. Marketer further acknowledges
that CITGO does not want its name and trademarks associated with illegal
merchandise and/or pornographic materials.  Therefore, Marketer will not sell or
allow its dealers to sell illegal or pornographic materials upon premises
displaying the CITGO name and trademarks.  CITGO shall have the right to debrand
or require Marketer to debrand any retail facility failing to meet the
provisions of this Section 7.  CITGO shall have the right to inspect all CITGO
branded facilities and to obtain samples of all CITGO branded gasoline products
that are sold at the facilities.  Should CITGO determine that such samples are
not CITGO products, CITGO may take such action as it deems appropriate including
imposing fines, debranding the facility or terminating this Marketer Franchise
Agreement.  CITGO shall also have the right to audit all delivery, inventory and
sales records of the Marketer and of the CITGO branded facility relating to the
petroleum products that are sold at a CITGO branded facility.  Marketer shall
provide to CITGO access to Marketer’s CITGO branded

 

5

--------------------------------------------------------------------------------


 

facilities during normal business hours.  Marketer shall participate in CITGO’s
national/regional sales and advertising programs including displaying POS
advertising materials where legally permissible.  Marketer shall also have its
dealers agree to comply with CITGO’s image standards and other applicable
provisions of this Paragraph 7.

 

8.             ALLOCATION.           If CITGO, because of a shortage of crude
oil, raw materials, products, or refining capacity, either of its own, or of its
other regular sources of supply, or in the industry generally, or because of
governmental regulations, or for any reason, deems that it may be unable to meet
all of its supply requirements, CITGO may allocate its products equitably among
its various customers pursuant to a plan, method or formula as CITGO believes
fair and reasonable. Marketer agrees to be bound by any such allocation. During
the period of such allocation, the provisions of Paragraph 2 relating to volume
requirements shall not be effective, and the quantity deliverable under this
Agreement shall then be such quantity as CITGO determines it can equitably
allocate to Marketer. Upon cessation of any such period of allocation neither
CITGO nor Buyer shall be obligated to make up any quantities omitted pursuant to
the provisions herein.

 

9.             CLAIMS.           Any claim for defect or variance in quality of
product furnished hereunder shall be made in writing to CITGO within five
(5) days after discovery of the defect or variance. CITGO shall be furnished
samples adequate to test the products claimed to be defective and shall be
afforded the opportunity to take its own samples. Any and all claims not made
within the time and in the manner herein provided shall be deemed waived and
released by the Marketer.

 

10.           WARRANTIES AND DISCLAIMERS.

 

a.             CITGO warrants that at the time the Branded Fuels are delivered
to Marketer, as set forth in Paragraph 3, the Branded Fuels: (1) will meet, in
all material respects, CITGO’s specifications for the Branded Fuels, and
(2) will meet the octane rating specified by CITGO for the Branded Fuels.

 

b.             CITGO MAKES NO OTHER WARRANTIES OF ANY KIND OR NATURE WHATSOEVER,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

11.           LIMITATION OF LIABILITY.

 

a.             MARKETER’S SOLE AND EXCLUSIVE REMEDY FOR ANY CLAIM ARISING FROM
OR IN CONNECTION WITH ANY ALLEGED FAILURE OF OR DEFECT IN ANY BRANDED FUELS SOLD
BY CITGO (WHETHER THAT CLAIM IS FOR BREACH OF CONTRACT OR WARRANTY OR IS UNDER
TORT, STRICT LIABILITY, STATUTE OR OTHERWISE) IS (1) AT CITGO’S OPTION,
REPLACEMENT OF THE FAILED, DEFECTIVE OR NON-CONFORMING BRANDED FUELS OR
REIMBURSEMENT OF THE PURCHASE PRICE THEREOF, AND (2) REIMBURSEMENT OF THE
REASONABLE COST OF REPAIR OR  REPLACEMENT OF ANY PARTS THAT ARE DAMAGED DIRECTLY
BY THE USE OF THE FAILED, DEFECTIVE OR NON-CONFORMING BRANDED FUELS.

 

b.             IN NO EVENT WILL CITGO BE LIABLE OR RESPONSIBLE FOR ANY
INCIDENTAL OR CONSEQUENTIAL LOSSES OR DAMAGES (INCLUDING WITHOUT LIMITATION
ECONOMIC LOSS AND LOSS OF PROFITS) AND SPECIAL OR PUNITIVE DAMAGES, WHETHER
UNDER TORT, BREACH OF CONTRACT OR WARRANTY, STRICT LIABILITY, STATUTE OR
OTHERWISE.

 

12.           CREDIT CARDS.           Marketer shall accept as payment from
retail customers CITGO approved credit, debit and payment cards (collectively,
“Payment Cards”) in accordance with the provisions of CITGO’s credit card guide
and regulations, a copy of which has been provided to Marketer. CITGO shall have
the right in its sole discretion to amend or terminate such guide and
regulations and discontinue its program at any time. CITGO may reject or charge
back any Payment Card invoices not conforming to the credit card guide and
regulations. Marketer further agrees that upon such rejection or charge back,
the value of the Payment Card invoices which were rejected or charged back shall
become immediately due and owing from Marketer to CITGO and may be deducted from
subsequent settlements of Payment Card transactions. 

 

6

--------------------------------------------------------------------------------


 

Marketer expressly agrees that CITGO shall have the right but not the obligation
to apply the proceeds of Payment Card invoices or any other credits which may be
owing to Marketer toward the payment of any indebtedness owed by Marketer to
CITGO. Marketer grants to CITGO a security interest in all Payment Card invoices
and proceeds from such Payment card invoices to secure the payment of product
purchases from CITGO, and agrees to execute documents reasonably necessary to
perfect such security interest.  Marketer further agrees to maintain in good
working order all of the electronic POS systems located at all CITGO branded
stations that are supplied by Marketer.  Good working order includes having the
POS systems properly configured and operating on the most current version of the
application software.  CITGO may deactivate the POS system for any station not
in compliance.

 

13.           FORCE MAJEURE.           In the event that either party hereto is
hindered, delayed or prevented by ‘force majeure” in the performance of this
Agreement, the obligation of the party so affected shall be suspended and
proportionally abated during the continuance of the force majeure condition and
the party so affected shall not be liable in damages or otherwise for its
failure to perform. The term “force majeure” as used herein shall mean any cause
whatsoever beyond the control of either party hereto, including, but not limited
to (a) act of God, flood, fire, explosion, war, riot, strike and other labor
disturbance; (b) failure in, or inability to obtain on reasonable terms, raw
materials, finished products, transportation facilities, storage facilities
and/or manufacturing facilities; (c) diminution, nonexistence or redirection of
supplies as a result of compliance by CITGO, voluntary or otherwise, with any
request, order, requisition or necessity of the government or any governmental
officer, agent or representative purporting to act under authority, or with any
governmental or industry rationing, allocation or supply program; and
(d) CITGO’s inability to meet the demand for its products at CITGO’s normal and
usual source points for supplying Marketer, regardless of whether CITGO may have
been forced to divert certain supplies from such source points in order to
alleviate shortages at other distribution points.

 

If by reason of any force majeure condition CITGO shall be unable to supply the
requirements of all of its customers of any product covered by this Agreement,
CITGO’s obligation while such condition exists shall, at its option, be reduced
to the extent necessary in its sole judgment and discretion to apportion fairly
and reasonably among CITGO’s customers the amount of product which it is able to
supply. Marketer shall not hold CITGO responsible in any manner for any losses
or damages which Marketer may claim as a result of any such apportionment. CITGO
shall not be required to make up any deficiency in any product not delivered as
a result of any such apportionment. In no event shall any force majeure
condition affect Marketer’s obligation to pay for product when due.

 

14.           TERMINATION AND NON-RENEWAL.           CITGO’s rights to terminate
or elect not to renew this franchise relationship are as specified in Title I of
the Petroleum Marketing Practices Act as same may be amended from time to time.

 

15.           HANDLING OF PRODUCTS.

 

a.             Marketer acknowledges that the petroleum products being sold
under this franchise, by their nature, require special precautions in handling
and that Marketer, its employees and agents are fully informed as to current and
future governmental regulations and approved procedures relating thereto. 
Marketer is solely responsible for compliance with all laws, rules, regulations
and orders relative to receiving, transporting, storing, pricing, selling and
distributing products covered hereunder.  Marketer will advise its employees,
agents, and dealers who are involved in the ordering, selling, dispatching and
delivery of motor fuels of the applicable federal and state regulations and
provide appropriate training of such personnel.  Marketer is also solely
responsible for the proper disposal of waste materials generated at any of the
Marketer’s facilities.  Marketer shall not adulterate, contaminate or add any
components to CITGO motor fuels, or allow others to do so, the effect of which
would result in motor fuels no longer complying with federal and state
regulations.

 

All retail locations that are branded CITGO are included in CITGO’s Quality
Assurance Program and are subject to random and periodic sampling.  Marketer
shall allow CITGO, its agents and contractors access to the retail facility for
the purpose of said sampling for testing under CITGO’s Quality Assurance Program
to ensure that motor fuels marketed by Marketer are in compliance

 

7

--------------------------------------------------------------------------------


 

with all federal and state regulations.  Marketer shall allow the RFG Survey
Association, its agents and contractors, the same access.

 

Marketer shall provide to CITGO a copy of the results of any testing that was
performed on the motor fuels by Marketer or that were received by the Marketer
from the EPA or its contractors or any other third party.  In the event that a
violation of the federal or state requirements for gasoline is detected, whether
by testing or otherwise, Marketer shall immediately cease selling the
non-complying product and take such further action as is necessary to remedy the
violation, including such action as CITGO or the EPA may request.  Furthermore,
Marketer must immediately report any violations to CITGO and advise CITGO of
corrective actions, steps to prevent further violations, steps to identify the
causes of the violations and the results of resampling and testing.  This
reporting must be in writing.

 

b.             FEDERAL VOLATILITY REGULATIONS AND RFG/ANTI-DUMPING
REGULATIONS:           The U.S. Environmental Protection Agency (“EPA”) has
promulgated regulations restricting the maximum allowable reid vapor pressure
(“RVP”) for gasoline (40 CRF Part 80, 80.27).  The maximum RVP during the RVP
season (generally June 1 through September 15) is 7.8psi in nonattainment areas
and 9.0 psi in all other areas.  Additionally, various states have promulgated
regulations restricting the maximum allowable RVP of gasoline and, in some
cases, these regulations mandate the gasoline have an RVP lower than 7.8 psi and
for time period that exceed the federal requirement of June 1 through
September 15.  These regulations provide for the imposition of substantial
penalties whenever violations occur.

 

The EPA requires that only RFG may be delivered to retail locations that are
located within various ozone nonattainment areas (“RFG Areas”).

 

While CITGO will supply you with fuels to meet all federal, state and local
regulations, it is also your responsibility to comply with the regulations. 
These regulations prescribe various rule concerning segregation of RFG, product
transfer documentation when transferring custody or title through the
distribution chain, quality assurance programs, fuel additive requirements,
retention of record for five years, varying specification by regions and
registration with the EPA.  These regulations also provide for the imposition of
substantial penalties whenever violations occur.

 

Marketer further agrees to comply with all applicable posting and labeling laws
and regulations, including but not limited to those pertaining to octane
ratings, lead and oxygenates.

 

c.             OXYGENATE BLENDING:           Marketer may not blend oxygenates
into CITGO gasolines without prior written consent from CITGO.  Marketer may
request permission for such blending by providing a written request that
contains but is not limited to the following information:  blending location,
blending rate, and description of Marketer’s quality assurance program:  In the
event that Marketer elects to blend oxygenates into CITGO gasoline, Marketer
shall defend and indemnify CITGO against claims, damages, costs and expenses
which arise from or relate to such blending.  With respect to RBOB, only CITGO
or its designee may blend oxygenate.

 

d.             Marketer further agrees to comply or to require compliance with
all laws, rules and regulations, whether federal, state or local, pertaining to
underground storage tanks and lines which hold petroleum products sold to
Marketer pursuant to this Agreement including but not limited to those of
financial responsibility and/or pollution insurance requirements.

 

16.           INDEMNITY.

 

a.             Marketer hereby releases and agrees to defend, indemnify and hold
CITGO, its agents, servants, employees, successors and assigns, harmless from
and against any and all claims, suits, losses, obligations, liabilities,
injuries, and damages, including attorneys’ fees and costs of litigation, for
death, personal injury, property damage or other claim arising out of any
failure by Marketer to perform, fulfill or observe any obligation or liability
of Marketer set forth in this Agreement or any negligent act or omission by
Marketer or any cause or condition of any kind directly or

 

8

--------------------------------------------------------------------------------


 

indirectly arising in connection with the use, occupancy, maintenance, upkeep,
repair, replacement or operation of any place of business, service station or
marketing premises (including but not limited to adjacent sidewalks, drives,
curbs. signs, poles and all other fixtures and equipment located thereon) which
place of business, service station or marketing premise is or was either
directly or indirectly owned, leased, operated, supplied, franchised, or
licensed by or through Marketer.

 

b.             Marketer hereby releases and agrees to defend and indemnify and
hold CITGO, its agents, servants, employees, successors and assigns, harmless
from and against any and all claims, suits, losses, obligations, injuries,
liabilities and damages, including attorneys’ fees and costs of litigation,
resulting from the shipment, delivery, use, storage, handling, and sale of
petroleum products, including, but not limited to, the seepage or leakage of any
petroleum products from storage tanks, pumps, dispensers and piping and fire or
explosion at any place of business, service station or marketing premises, which
place of business, service station or marketing premises is or was either
directly or indirectly owned, leased, operated, supplied, franchised or licensed
by or through Marketer.

 

c.             Marketer shall defend, indemnify and hold CITGO, its agents,
servants, employees, successors and assigns, harmless from and against any
fines, penalties, taxes, judgments, charges, or expenses, (including attorneys’
fees and costs of litigation), for violations of any law, ordinance or
regulation caused by any act or omission, whether negligent or otherwise, of
Marketer or its agents, servants, employees, contractors, dealers, Marketers or
licensees.

 

d.             Notwithstanding the foregoing provisions, Marketer will not be
responsible for violations of any law, ordinance or regulation by CITGO, nor for
any acts or omissions arising from the sole negligence of CITGO, its agents, or
employees.

 

17.           INSURANCE.

 

a              Marketer shall obtain and maintain, at its own expense, insurance
through an insurer acceptable to CITGO. Such insurance shall include:

 

i.              Worker’s Compensation Insurance covering Marketer’s employees;
and Employer’s Liability Insurance with a minimum limit of FIVE HUNDRED THOUSAND
DOLLARS ($500,000) per occurrence.

 

ii.             Commercial General Liability insurance, including contractual
liability and products-completed operations liability, explosion, collapse and
underground liability, as well as coverage on all contractor’s equipment (other
than motor vehicles licensed for highway use) owned, hired, or used in
performance of this Agreement having a minimum combined single limit of ONE
MILLION DOLLARS ($1,000,000) each occurrence (or the equivalent) for bodily
injury and property damage including personal injury.

 

iii.            Automobile Liability Insurance, including contractual liability
covering all motor vehicles owned, hired, or used in the performance of this
Agreement, with a minimum combined single limit of ONE MILLION DOLLARS
($1,000,000) each occurrence (or the equivalent) for bodily injury and property
damage.

 

b              The foregoing are minimum insurance requirements only and may not
adequately meet the entire insurance needs of Marketer.  Marketer shall list
CITGO as an additional insured on all insurance policies described in subsection
(ii) and (iii) above and such insurance shall not be subject to other insurance
clauses. Marketer shall furnish to CITGO upon request with certificates of
insurance acceptable to CITGO, which provide that coverage will not be canceled
or materially changed prior to thirty (30) working days’ advance written notice
to CITGO.

 

9

--------------------------------------------------------------------------------


 

c              Marketer shall require its dealers, who are handling CITGO
product, to maintain the insurance described herein.

 

d              All insurance requirements are a separate obligation and not
subject to any other terms and conditions of the contract.

 

18.           ASSIGNMENT/TRANSFER.           This Agreement may not be assigned
by Marketer except with CITGO’s prior written consent which will not be
unreasonably withheld. In the event more than thirty-five percent (35%) of the
ownership interest of Marketer’s business is sold, transferred, or otherwise
disposed of, whether by stock or asset transfer, then CITGO reserves the right
to deem such a transfer an attempt to assign this Agreement.  In any event,
Marketer must notify CITGO thirty (30) days prior to the transfer of any
ownership interest in Marketer’s business.

 

19.           RELATIONSHIP OF THE PARTIES.           Marketer is an independent
contractor operating an independent business and is not authorized to act as an
agent or employee of CITGO or to make any commitments or incur any expense or
obligations of any kind on behalf of CITGO, unless expressly authorized by CITGO
in writing.

 

20.           GENERAL PROVISIONS.           This Agreement shall bind the
executors, administrators, personal representatives, assigns and successors of
the respective parties. The right of either party to require strict performance
by the other party hereunder shall not be affected by any previous waiver,
forbearance or course of dealing. No delay or omission of CITGO in exercising or
enforcing any right or power accruing upon any breach of this Agreement by
Marketer shall impair any such right or power, or shall be construed to be a
waiver of any breach of this Agreement, or any acquiescence therein. All notices
hereunder shall be deemed to have been sufficiently given if and when presented
or mailed by certified mail to the parties at the addresses above or such other
addresses as may be furnished to the other in writing by certified mail. All
understandings and agreements relating to the subject matter hereof either
verbal or written, except insofar as incorporated in this Agreement, are hereby
canceled and withdrawn. CITGO has made no promises, claims or representations to
Marketer which are not contained in this Agreement. This Agreement constitutes
the entire agreement of the parties with respect to the subject matter hereof
and may be altered only by writing signed by the parties hereto. This Agreement
shall not be binding upon CITGO until it has been duly accepted by CITGO as
evidenced by the signature of its authorized designee. Commencement of dealing
between the parties shall not be deemed a waiver of this requirement. This
Agreement shall be governed by the laws of the State of Oklahoma.  Marketer
consents to jurisdiction and venue in the state and federal courts located
within Texas.

 

IN WITNESS WHEREOF, the parties have caused this instrument to be duly executed
the day and year first above written.

 

CITGO PETROLEUM CORPORATION

 

JEI DISTRIBUTING a

 

 

 

LIMITED LIABILITY COMPANY

 

 

 

 

 

 

 

 

 

By:

/s/ Alan Flagg

 

By: x

/s/ Stan Guidroz

 

 

 

 

Print Name:

Alan Flagg

 

Print Name: x

Stan Guidroz

 

 

 

 

Title:

Region Manager-GM-LOM

 

Title: x

President

 

 

 

 

Witness:

/s/ Stephanie Boothe

 

Witness: x

/s/ Teresa Saucier

 

10

--------------------------------------------------------------------------------

 

 

 


 

REVISED SUMMARY OF TITLE 1 OF

 

THE PETROLEUM MARKETING PRACTICES ACT

 

Office of the Secretary

 

REVISED SUMMARY OF TITLE I

OF THE PETROLEUM

MARKETING PRACTICES ACT

 

AGENCY: Department of Energy.

 

ACTION: Notice.

 

SUMMARY: This notice contains a summary of Title I of the Petroleum Marketing
Practices Act, as amended (the Act). The Petroleum Marketing Practices Act was
originally enacted on June 19, 1978, and was amended by the Petroleum Marketing
Practices Act Amendments of 1994, enacted on October 19, 1994. On August 30,
1978, the Department of Energy published in the Federal Register a summary of
the provisions of Title I of the 1978 law, as required by the Act. The
Department is publishing this revised summary to reflect key changes made by the
1994 amendments.

 

The Act is intended to protect franchised distributors and retailers of gasoline
and diesel motor fuel against arbitrary or discriminatory termination or
non-renewal of franchises. This summary describes the reasons for which a
franchise may be terminated or not renewed under the law, the responsibilities
of franchisors, and the remedies and relief available to franchisees. The Act
requires franchisors to give franchisees copies of the summary contained in this
notice whenever notification of termination or non-renewal of a franchise is
given.

 

FOR FURTHER INFORMATION CONTACT:

 

Carmen Difiglio, Office of Energy Efficiency,
Alternative Fuels, and Oil Analysis (PO-62),
U.S. Department of Energy, Washington, D.C.
20585,  Telephone (202) 586-4444

 

Lawrence Leiken, Office of General Counsel
(GC-73), U.S. Department of Energy,
Washington, D.C. 20585,
Telephone (202) 586-6978

 

SUPPLEMENTARY INFORMATION:

 

Title I of the Petroleum Marketing Practices Act, as amended, 15 U.S.C.
§§2801-2806, provides for the protection of franchised distributors and
retailers of motor fuel by establishing minimum Federal standards governing the
termination of franchises and the non-renewal of franchise relationships by the
franchisor or distributor of such fuel.

 

Section 104(d)(1) of the Act required the Secretary of Energy to publish in the
Federal Register a simple and concise summary of the provisions of Title I,
including a statement of the respective responsibilities of, and the remedies
and relief available to, franchisors and franchisees under that title. The
Department published this summary in the Federal Register on August 30, 1978. 43
F.R. 38743 (1978).

 

In 1994 the Congress enacted the Petroleum Marketing Practices Act Amendments to
affirm and clarify certain key provisions of the 1978 statute. Among the key
issues addressed in the 1994 amendments are: (1) termination or non-renewal of
franchised dealers by their franchisors for purposes of conversion to “company”
operation; (2) application of state law; (3) the rights and obligations of
franchisors and franchisees in third-party lease situations; and (4) waiver of
rights limitations. See H.R. REP. NO. 737, 103rd Cong., 2nd Sess. 2 (1994),
reprinted in 1994 U.S.C.C.A.N. 2780. Congress intended to: (1) make explicit
that upon renewal a franchisor may not insist on changes to a franchise
agreement where the purpose of such changes is to prevent renewal in order to
convert a franchisee-operated service station into a company-operated service
station;  (2) make clear that where the franchisor has an option to continue the
lease or to purchase the premises but does not wish to do so, the franchisor
must offer to assign the option to the franchisee; (3) make clear that no
franchisor may require, as a condition of entering or renewing a franchise
agreement, that a franchisee waive any rights under the Petroleum Marketing
Practices Act, any other Federal law, or any state law; and (4) reconfirm the
limited scope of Federal preemption under the Act. Id.

 

The summary which follows reflects key changes to the statute resulting from the
1994 amendments. The Act requires franchisors to give copies of this summary
statement to their franchisees when entering into an agreement to terminate the
franchise or not to renew the franchise relationship, and when giving
notification of termination or non-renewal. This summary does not purport to
interpret the Act, as amended, or to create new legal rights.

 

In addition to the summary of the provisions of Title I, a more detailed
description of the definitions contained in the Act and of the legal remedies
available to franchisees is also included  in this notice, following the summary
statement.

 

SUMMARY OF LEGAL RIGHTS OF MOTOR FUEL FRANCHISEES

 

This is a summary of the franchise protection provisions of the Federal
Petroleum Marketing Practices Act, as amended in 1994 (the Act), 15 U.S.C. §§
2801-2806. This summary must be given to you, as a person holding a franchise
for the sale, consignment or distribution of gasoline or diesel motor fuel, in
connection with any termination or non-renewal of your franchise by your
franchising company (referred to in this summary as your supplier).

 

You should read this summary carefully, and refer to the Act if necessary, to
determine whether a proposed termination or non-renewal of your franchise is
lawful, and what legal remedies are available to you if you think the proposed
termination or failure to renew is not lawful. In addition, if you think your
supplier has failed to comply with the Act, you may wish to consult an attorney
in order to enforce your legal rights.

 

The franchise protection provisions of the Act apply to a variety of franchise
agreements. The term “franchise” is broadly defined as a license to use a motor
fuel trademark which is owned or controlled by a refiner, and it includes
secondary arrangements such as leases of real property and motor fuel supply
agreements which have existed continuously since May 15, 1973, regardless of a
subsequent withdrawal of a trademark. Thus, if you have lost the use of a
trademark previously granted by your supplier but have continued to receive
motor fuel supplies through a continuation of a supply agreement with your
supplier, you are protected under the Act.

 

Any issue arising under your franchise which is not governed by this Act will be
governed by the law of the State in which the principal place of business of
your franchise is located.

 

Although a State may specify the terms and conditions under which your franchise
may be transferred upon the death of the franchisee, it may not require a
payment to you (the franchisee) for the goodwill of a franchise upon termination
or non-renewal.

 

The Act is intended to protect you, whether you are a distributor or a retailer,
from arbitrary or discriminatory termination or non-renewal of your franchise
agreement. To accomplish this, the Act first lists the reasons for which
termination or non-renewal is permitted. Any notice of termination or
non-renewal must state the precise reason, as listed in the Act, for which the
particular termination or non-renewal is being made. These reasons are described
below under the headings “Reasons for Termination” and “Reasons for
Non-renewal.”

 

The Act also requires your supplier to give you a written notice of termination
or intention not to renew the franchise within certain time periods. These
requirements are summarized below under the heading “Notice Requirements for
Termination or Non-renewal.”

 

The Act also provides certain special requirements with regard to trial and
interim franchise agreements, which are described below under the heading “Trial
and Interim Franchises.”

 

The Act gives you certain legal rights if your supplier terminates or does not
renew your franchise in a way that is not permitted by the Act. These legal
rights are described below under the heading “Your Legal Rights.”

 

The Act contains provisions pertaining to waiver of franchisee rights and
applicable State law. These provisions are described under the heading “Waiver
of Rights and Applicable State Law.”

 

This summary is intended as a simple and concise description of the general
nature of your rights under the Act. For a more detailed description of these
rights, you should read the text of the Petroleum Marketing Practices Act, as
amended in 1994 (15 U.S.C. §§2801-2806). This summary does not purport to
interpret the Act, as amended, or to create new legal rights.

 

I. REASONS FOR TERMINATION

 

If your franchise was entered into on or after June 19, 1978, the Act bars
termination of your franchise for any reasons other than those reasons discussed
below. If your franchise was entered into before June

 

11

--------------------------------------------------------------------------------


 

19, 1978, there is no statutory restriction on the reasons for which it may be
terminated. If a franchise entered into before June 19, 1978, is terminated,
however, the Act requires the supplier to reinstate the franchise relationship
unless one of the reasons listed under this heading or one of the additional
reasons for non-renewal described below under the heading “Reasons for
Non-renewal” exists.

 

A.  Noncompliance with franchise agreement.

 

Your supplier may terminate your franchise if you do not comply with a
reasonable and important requirement of the franchise relationship. However,
termination may not be based on a failure to comply with a provision of the
franchise that is illegal or unenforceable under applicable Federal, State or
local law. In order to terminate for non-compliance with the franchise
agreement, your supplier must have learned of this non-compliance recently. The
Act limits the time period within which your supplier must have learned of your
non-compliance to various periods, the longest of which is 120 days, before you
receive notification of the termination.

 

B.  Lack of good faith efforts.

 

Your supplier may terminate your franchise if you have not made good faith
efforts to carry out the requirements of the franchise, provided you are first
notified in writing that you are not meeting a requirement of the franchise and
you are given an opportunity to make a good faith effort to carry out the
requirement. This reason can be used by your supplier only if you fail to make
good faith efforts to carry out the requirements of the franchise within the
period which began not more than 180 days before you receive the notice of
termination.

 

C.  Mutual agreement to terminate the franchise.  A franchise can be terminated
by an agreement in writing between you and your supplier if the agreement is
entered into not more than 180 days before the effective date of the termination
and you receive a copy of that agreement, together with this summary statement
of your rights under the Act. You may cancel the agreement to terminate within 7
days after you receive a copy of the agreement, by mailing (by certified mail) a
written statement to this effect to your supplier.

 

D.  Withdrawal from the market area.

 

Under certain conditions, the Act permits your supplier to terminate your
franchise if your supplier is withdrawing from marketing activities in the
entire geographic area in which you operate. You should read the Act for a more
detailed description of the conditions under which market withdrawal
terminations are permitted. See 15 U.S.C. §2802(b)(E).

 

E.  Other events permitting a termination.

 

If your supplier learns within the time period specified in the Act (which in no
case is more than 120 days prior to the termination notice) that one of the
following events has occurred, your supplier may terminate your franchise
agreement:

 

(1) Fraud or criminal misconduct by you that relates to the operation of your
marketing premises.

 

(2) You declare bankruptcy or a court determines that you are insolvent.

 

(3) You have a severe physical or mental disability lasting at least 3 months
which makes you unable to provide for the continued proper operation of the
marketing premises.

 

(4) Expiration of your supplier’s underlying lease to the leased marketing
premises, if: (a) your supplier gave you written notice before the beginning of
the term of the franchise of the duration of the underlying lease and that the
underlying lease might expire and not be renewed during the term of the
franchise; (b) your franchisor offered to assign to you, during the 90-day
period after notification of termination or non-renewal was given, any option
which the franchisor held to extend the underlying lease or to purchase the
marketing premises (such an assignment may be conditioned on the franchisor
receiving from both the landowner and the franchisee an unconditional release
from liability for specified events occurring after the assignment); and (c) in
a situation in which the franchisee acquires possession of the leased marketing
premises effective immediately after the loss of the right of the franchisor to
grant possession, the franchisor, upon the written request of the franchisee,
made a bona fide offer to sell or assign to the franchisee the franchisor’s
interest in any improvements or equipment located on the premises, or offered
the franchisee a right of first refusal of any offer from another person to
purchase the franchisor’s interest in the improvements and equipment.

 

(5) Condemnation or other taking by the government, in whole or in part, of the
marketing premises pursuant to the power of eminent domain. If the termination
is based on a condemnation or other taking, your supplier must give you a fair
share of any compensation which he receives for any loss of business opportunity
or good will.

 

(6) Loss of your supplier’s right to grant the use of the trademark that is the
subject of the franchise, unless the loss was because of bad faith actions by
your supplier relating to trademark abuse, violation of Federal or State law, or
other fault or negligence.

 

(7) Destruction (other than by your supplier) of all or a substantial part of
your marketing premises. If the termination is based on the destruction of the
marketing premises and if the premises are rebuilt or replaced by your supplier
and operated under a franchise, your supplier must give you a right of first
refusal to this new franchise.

 

(8) Your failure to make payments to your supplier of any sums to which your
supplier is legally entitled.

 

(9) Your failure to operate the marketing premises for 7 consecutive days, or
any shorter period of time which, taking into account facts and circumstances,
amounts to an unreasonable period of time not to operate.

 

(10) Your intentional adulteration, mislabeling or misbranding of motor fuels or
other trademark violations.

 

(11) Your failure to comply with Federal, State, or local laws or regulations of
which you have knowledge and that relate to the operation of the marketing
premises.

 

(12) Your conviction of any felony involving moral turpitude.

 

(13) Any event that affects the franchise relationship and as a result of which
termination is reasonable.

 

II. REASONS FOR NON-RENEWAL

 

If your supplier gives notice that he does not intend to renew any franchise
agreement, the Act requires that the reason for non-renewal must be either one
of the reasons for termination listed immediately above, or one of the reasons
for non-renewal listed below.

 

A.  Failure to agree on changes or additions to franchise.

 

If you and your supplier fail to agree to changes in the franchise that your
supplier in good faith has determined are required, and your supplier’s
insistence on the changes is not for the purpose of converting the leased
premises to a company operation or otherwise preventing the renewal of the
franchise relationship, your supplier may decline to renew the franchise.

 

B.  Customer complaints.

 

If your supplier has received numerous customer complaints relating to the
condition of your marketing premises or to the conduct of any of your employees,
and you have failed to take prompt corrective action after having been notified
of these complaints, your supplier may decline to renew the franchise.

 

C.  Unsafe or unhealthful operations.

 

If you have failed repeatedly to operate your marketing premises in a clean,
safe and healthful manner after repeated notices from your supplier, your
supplier may decline to renew the franchise.

 

D.  Operation of franchise is uneconomical.

 

Under certain conditions specified in the Act, your supplier may decline to
renew your franchise if he has determined that renewal of the franchise is
likely to be uneconomical. Your supplier may also decline to renew your
franchise if he has decided to convert your marketing premises to a use other
than for the sale of motor fuel, to sell the premises, or to materially alter,
add to, or replace the premises.

 

III. NOTICE REQUIREMENTS FOR TERMINATION OR NON-RENEWAL

 

The following is a description of the requirements for the notice which your
supplier must give you before he may terminate your franchise or decline to
renew your franchise relationship. These notice requirements apply to all
franchise terminations, including franchises entered into before June 19, 1978
and trial and interim franchises, as well as to all non-renewals of franchise
relationships.

 

A.  How much notice is required.

 

In most cases, your supplier must give you notice of termination or non-renewal
at least 90 days before the termination or non-renewal takes effect.

 

In circumstances where it would not be reasonable for your supplier to give you
90 days notice, he must give you notice as soon as he can do so. In addition, if
the franchise involves leased marketing premises, your supplier may not
establish a new franchise relationship involving the same premises until 30 days
after notice was given to you or the date the termination or non-renewal takes
effect, whichever is later. If the franchise agreement permits, your supplier

 

12

--------------------------------------------------------------------------------


 

may repossess the premises and, in reasonable circumstances, operate them
through his employees or agents.

 

If the termination or non-renewal is based upon a determination to withdraw from
the marketing of motor fuel in the area, your supplier must give you notice at
least 180 days before the termination or non-renewal takes effect.

 

B.  Manner and contents of notice.

 

To be valid, the notice must be in writing and must be sent by certified mail or
personally delivered to you. It must contain:



(1) A statement of your supplier’s intention to terminate the franchise or not
to renew the franchise relationship, together with his reasons for this action;

 

(2) The date the termination or non-renewal takes effect; and

 

(3) A copy of this summary.

 

IV. TRIAL FRANCHISES AND INTERIM FRANCHISES

 

The following is a description of the special requirements that apply to trial
and interim franchises.

 

A.  Trial franchises.

 

A trial franchise is a franchise, entered into on or after June 19, 1978, in
which the franchisee has not previously been a party to a franchise with the
franchisor and which has an initial term of 1 year or less. A trial franchise
must be in writing and must make certain disclosures, including that it is a
trial franchise, and that the franchisor has the right not to renew the
franchise relationship at the end of the initial term by giving the franchisee
proper notice.

 

The unexpired portion of a transferred franchise (other than as a trial
franchise, as described above) does not qualify as a trial franchise.

 

In exercising his right not to renew a trial franchise at the end of its initial
term, your supplier must comply with the notice requirements described above
under the heading “Notice Requirements for Termination or Non-renewal.”

 

B.  Interim franchises.

 

An interim franchise is a franchise, entered into on or after June 19, 1978, the
duration of which, when combined with the terms of all prior interim franchises
between the franchisor and the franchisee, does not exceed three years, and
which begins immediately after the expiration of a prior franchise involving the
same marketing premises which was not renewed, based on a lawful determination
by the franchisor to withdraw from marketing activities in the geographic area
in which the franchisee operates.

 

An interim franchise must be in writing and must make certain disclosures,
including that it is an interim franchise and that the franchisor has the right
not to renew the franchise at the end of the term based upon a lawful
determination to withdraw from marketing activities in the geographic area in
which the franchisee operates.

 

In exercising his right not to renew a franchise relationship under an interim
franchise at the end of its term, your supplier must comply with the notice
requirements described above under the heading “Notice Requirements for
Termination or Non-renewal.”

 

V. YOUR LEGAL RIGHTS

 

Under the enforcement provisions of the Act, you have the right to sue your
supplier if he fails to comply with the requirements of the Act. The courts are
authorized to grant whatever equitable relief is necessary to remedy the effects
of your supplier’s failure to comply with the requirements of the Act, including
declaratory judgment, mandatory or prohibitive injunctive relief, and interim
equitable relief. Actual damages, exemplary (punitive) damages under certain
circumstances, and reasonable attorney and expert witness fees are also
authorized. For a more detailed description of these legal remedies you should
read the text of the Act. 15 U.S.C. §§2801-2806.

 

VI. WAIVER OF RIGHTS AND APPLICABLE STATE LAW

 

Your supplier may not require, as a condition of entering into or renewing the
franchise relationship, that you relinquish or waive any right that you have
under this or any other Federal law or applicable State law. In addition, no
provision in a franchise agreement would be valid or enforceable if the
provision specifies that the franchise would be governed by the law of any State
other than the one in which the principal place of business for the franchise is
located.

 

FURTHER DISCUSSION OF TITLE I—DEFINITIONS AND LEGAL REMEDIES

 

I. DEFINITIONS

 

Section 101 of the Petroleum Marketing Practices Act sets forth definitions of
the key terms used throughout the franchise protection provisions of the Act.
The definitions from the Act which are listed below are of those terms which are
most essential for purposes of the foregoing summary statement. (You should
consult section 101 of the Act for additional definitions not included here.)

 

A.  Franchise.

 

A “franchise” is any contract between a refiner and a distributor, between a
refiner and a retailer, between a distributor and another distributor, or
between a distributor and a retailer, under  which a refiner or distributor (as
the case may be) authorizes or permits a retailer or distributor to use, in
connection with the sale, consignment, or distribution of motor fuel, a
trademark which is owned or controlled by such refiner or by a refiner which
supplies motor fuel to the distributor  which authorizes or permits such use.

 

The term “franchise” includes any contract under which a retailer or distributor
(as the case may be) is authorized or permitted to occupy leased marketing
premises, which premises are to be employed in connection with the sale,
consignment, or distribution of motor fuel under a trademark which is owned or
controlled by such refiner or by a refiner which supplies motor fuel to the
distributor which authorizes or permits such occupancy. The term also includes
any contract pertaining to the supply of motor fuel which is to be sold,
consigned or distributed under a trademark owned or controlled by a refiner, or
under a contract which has existed continuously since May 15, 1973, and pursuant
to which, on May 15, 1973, motor fuel was sold, consigned or distributed under a
trademark owned or controlled on such date by a refiner.  The unexpired portion
of a transferred franchise is also included in the definition of the term.

 

B.  Franchise relationship.

 

The term “franchise relationship” refers to the respective motor fuel marketing
or distribution obligations and responsibilities of a franchisor and a
franchisee which result from the marketing of motor fuel under a franchise.

 

C.  Franchisee.

 

A “franchisee” is a retailer or distributor who is authorized or permitted,
under a franchise, to use a trademark in connection with the sale, consignment,
or distribution of motor fuel.

 

D.  Franchisor.

 

A “franchisor” is a refiner or distributor who authorizes or permits, under a
franchise, a retailer or distributor to use a trademark in connection with the
sale, consignment or distribution of motor fuel.

 

E.  Marketing premises.

 

“Marketing premises” are the premises which, under a franchise, are to be
employed by the franchisee in connection with the sale, consignment, or
distribution of motor fuel.

 

F.  Leased marketing premises.

 

“Leased marketing premises” are marketing premises owned, leased, or in any way
controlled by a franchisor and which the franchisee is authorized or permitted,
under the franchise, to employ in connection with the sale, consignment, or
distribution of motor fuel.

 

G.  Fail to renew and non-renewal.

 

The terms “fail to renew” and “non-renewal’ refer to a failure to reinstate,
continue, or extend a franchise relationship (1) at the conclusion of the term,
or on the expiration date, stated in the relevant franchise, (2) at any time, in
the case of the relevant franchise which does not state a term of duration or an
expiration date, or (3) following a termination (on or after June 19, 1978) of
the relevant franchise which was entered into prior to June 19, 1978 and has not
been renewed after such date.

 

II. LEGAL REMEDIES AVAILABLE TO FRANCHISEE

 

The following is a more detailed description of the remedies available to the
franchisee if a franchise is terminated or not renewed in a way that fails to
comply with the Act.

 

A.  Franchisee’s right to sue.

 

A franchisee may bring a civil action in United States District Court against a
franchisor who does not comply with the requirements of the Act. The action

 

13

--------------------------------------------------------------------------------


 

must be brought within one year after the date of termination or non-renewal or
the date the franchisor fails to comply with the requirements of the law,
whichever is later.

 

B.  Equitable relief.

 

Courts are authorized to grant whatever equitable relief is necessary to remedy
the effects of a violation of the law’s requirements. Courts are directed to
grant a preliminary injunction if the franchisee shows that there are
sufficiently serious questions, going to the merits of the case, to make them a
fair ground for litigation, and if, on balance, the hardship which the franchise
would suffer if the preliminary injunction is not granted will be greater than
the hardship which the franchisor would suffer if such relief is granted.

 

Courts are not required to order continuation or renewal of the franchise
relationship if the action was brought after the expiration of the period during
which the franchisee was on notice concerning the franchisor’s intention to
terminate or not renew the franchise agreement.

 

C.  Burden of proof.

 

In an action under the Act, the franchisee has the burden of proving that the
franchise was terminated or not renewed. The franchisor has the burden of
proving, as an affirmative defense, that the termination or non-renewal was
permitted under the Act, and, if applicable, that the franchisor complied with
certain other requirements relating to terminations and non-renewals based on
condemnation or destruction of the marketing premises.

 

D.  Damages.

 

A franchisee who prevails in an action under the Act is entitled to actual
damages and reasonable attorney and expert witness fees.  If the action was
based upon conduct of the franchisor which was in willful disregard of the Act’s
requirements or the franchisee’s rights under the law, exemplary (punitive)
damages may be awarded where appropriate. The court, and not the jury, will
decide whether to award exemplary damages and, if so, in what amount.

 

On the other hand, if the court finds that the franchisee’s action is frivolous,
it may order the franchisee to pay reasonable attorney and expert witness fees.

 

E.  Franchisor’s defense to permanent injunctive relief.

 

Courts may not order a continuation or renewal of a franchise relationship if
the franchisor shows that the basis of the non-renewal of the franchise
relationship was a determination made in good faith and in the normal course of
business:

 

(1) To convert the leased marketing premises to a use other than the sale or
distribution of motor fuel;

 

(2) To materially alter, add to, or replace such premises;

 

(3) To sell such premises;

 

(4) To withdraw from marketing activities in the geographic area in which such
premises are located; or

 

(5) That renewal of the franchise relationship is likely to be uneconomical to
the franchisor despite any reasonable changes or additions to the franchise
provisions which may be acceptable to the franchisee.

 

In making this defense, the franchisor also must show that he has complied with
the notice requirements of the Act.

 

This defense to permanent injunctive relief, however, does not affect the
franchisee’s right to recover actual damages and reasonable attorney and expert
witness fees if the non-renewal is otherwise prohibited under the Act.

 

Issued in Washington, D.C. on June 12, 1996.

 

MARK W. CHUPKA,

Acting Assistant  Secretary for Policy.

 

14

--------------------------------------------------------------------------------

 